People v Cordero (2019 NY Slip Op 02795)





People v Cordero


2019 NY Slip Op 02795


Decided on April 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 11, 2019

Acosta, P.J., Manzanet-Daniels, Tom, Oing, JJ.


8983A 1609/13 2127/14 8983

[*1] The People of the State of New York, Respondent,
vMaximillia Cordero, Defendant-Appellant.


Justine M. Luongo, The Legal Aid Society, New York (Anita Aboagye-Agyeman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Nicole Coviello of counsel), for respondent.

Judgments, Supreme Court, New York County (Juan M. Merchan, J.), rendered July 2, 2015, convicting defendant, upon her pleas of guilty, of burglary in the third degree and violation of probation, and sentencing her, as a second felony offender, to a term of two to four years, with a concurrent term of one year for the probation violation, unanimously affirmed.
The court properly adjudicated defendant a second felony offender. Defendant did not meet her burden of establishing that her 2013 plea conviction was unconstitutionally obtained (see People v Harris, 61 NY2d 9, 15 [1983]).
When, during the 2013 plea allocution, defendant answered affirmatively to a question about "using drugs or medication of any kind at this time," the court ascertained that defendant was not aware of any effect that the medication had on her ability to understand the proceedings. Furthermore, there was nothing in her interactions with the court and counsel to cast any doubt on her ability to enter a guilty plea knowingly, intelligently and voluntarily (see People v Ambroise, 161 AD3d 584 [1st Dept 2018];
The record also fails to support defendant's contention that the 2013 plea was the product of ineffective assistance of counsel (see generally People v Ford, 86 NY2d 397, 404 [1995]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 11, 2019
CLERK